Per Curiam.
The proprietor of a swimming resort operated for hire is not an insurer of the patron’s safety. He must, however, exercise due care to see the place and appliances incident to its use are reasonably safe. A proprietor may not mislead a patron by false statements *468of the water’s depth. The evidence at the trial was sufficient to go to the jury on the issue of defendant’s actionable negligence. Consequently, the judgment of nonsuit is reversed in order that the jury may determine the issues raised by the pleadings.
Reversed.
WlNBORNE, C.J., not sitting.